Citation Nr: 1440047	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post fracture right thumb with residual degenerative joint disease.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   In April 2013 and January 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The November 2008 rating decision granted service connection for a right thumb disability and assigned an initial noncompensable rating.  Thereafter in a June 2011 rating decision, a 10 percent rating was assigned.  However, as this rating is still less than the maximum benefit available, the appeal is still pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO. A transcript of the hearing is associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 21, 2014, status post fracture right thumb with residual degenerative joint disease is manifested by a gap of no more than 4 cm. between the right thumb and fingers when in opposition. 
2. From July 21, 2014, status post fracture right thumb with residual degenerative joint disease is manifested by a gap of more than 2 inches between the thumb pad and the fingers and favorable ankylosis of the right thumb. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for status post fracture right thumb with residual degenerative joint disease have not been met prior to July 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5228 (2013).

2. The criteria for an initial rating of 20 percent , but no greater, for status post fracture right thumb with residual degenerative joint disease have been met from July 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in April 2013 and January 2014, for the purposes of obtaining records from the Social Security Administration (SSA) and to obtain additional VA treatment notes and to schedule another VA examination, respectively.   The post-remand record reflects that the SSA records and VA treatment notes were obtained and that a VA examination was performed in July 2014.  Therefore, the Board concludes that the AOJ complied with the Board's April 2013 and January 2014 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  




II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records,  VA and private treatment records, SSA disability records, and the reports of October 2009 and July 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or insufficient to properly rate the relevant disability under the Rating Schedule.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's right thumb disability is rated as 10 percent disabling under Diagnostic Code 5228 for limitation of motion of the thumb.  A 20 percent rating is assigned for limitation of motion of the thumb, with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb, with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Favorable ankylosis of the thumb warrants a 10 percent rating and unfavorable ankylosis warrants a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224. 
Relevant evidence includes the reports of two VA examinations, in October 2009 and July 2014.  In October 2009, the Veteran reported constant pain, traveling up his arm and exacerbated by physical activity.  He reported that he was right handed and could not shake hands, write, drive, type, hold a cup, open bottles or jars, or hold a fork.  He could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Clinical examination showed, with the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was 3 centimeters (cm.) to the index finger, 3 cm. to the long finger, and 0 cm. to both the right finger and little finger.  Between the pad of the right thumb and the fingers, measurements were 3 cm. to the index finger, 4 cm. to the long finger, and 0 cm. to both the right finger and little finger.  Right hand strength was moderately reduced.  A scar was found on the dorsal side of the right hand.  

In July 2014, the Veteran complained that his right hand was very weak, painful, fatigued, and incoordinated.  He stated that he had flare-ups in the hand and very seldom used it because of the symptoms.  The Veteran reported occasional use of a brace.  Clinical evaluation revealed a gap of more than 2 inches between the thumb pad and the fingers. Repetition yielded the same results, but with weakened movement, excess fatigability, incoordination, painful movement, and swelling of all digits.  There was pain to palpation.  Strength testing revealed strength of 4/5.  The examiner stated that there was carpometacarpal joint ankylosis resulting in the thumb being abducted and rotated so that the thumb pad faces the finger pads.  The surgical scar was found to not be painful, unstable or covering an area of greater than 39 square centimeters.   The examiner stated that the functional loss was not so great that amputation with prosthesis would equally serve the Veteran.  Imaging studies revealed degenerative or traumatic arthritis.  

Based on the above findings, the Board determines that an initial rating in excess of 10 percent for the Veteran's right thumb disability is not warranted prior to July 21, 2014 and that a rating of 20 percent is warranted from that date forward.  The 10 percent assigned contemplates the limitation of motion found in October 2009 of no more than 4 cm. between the Veteran's right thumb and his fingers when in opposition and the favorable ankylosis of the right thumb.  A rating in excess of 10 percent requires limitation of motion to 5.1 cm. or more or unfavorable ankylosis of the thumb, and neither of those manifestations was present at that time.  

However, as of the July 2014 VA examination, the Veteran exhibited limitation of motion of more than two inches between the thumb and fingers when in opposition, which warrants a 20 percent rating.  A schedular rating in excess of 20 percent is not available for limitation of motion of the thumb.  

The Board has also considered whether a higher or separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the Veteran has a scar from his right thumb surgery, the scar has been found to be stable and not painful, and a separate rating for the scar is not warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  In addition, the Veteran has degenerative joint disease of the right thumb, but a 10 percent rating is the maximum rating available for arthritis, and only for a major joint or group of minor joints without compensable limitation of motion, which is not the case here.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's right thumb disability so as to warrant application of alternate rating codes.

The Veteran asserts that his right thumb symptoms are more severe than contemplated by the assigned rating.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against ratings in excess of those assigned, and the doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's service-connected right thumb disability manifests in pain and loss of range of motion and strength.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in movement.  In short, there is nothing exceptional or unusual about the Veteran's right thumb disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  As discussed below, the July 2014 VA examiner suggested that the Veteran's right thumb disability would impact his employability, but the record does not establish that if he were working he would have to take time off of work due to his right thumb disability or that the disability has required hospitalization so as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for status post fracture right thumb with residual degenerative joint disease is denied.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for status post fracture right thumb with residual degenerative joint disease prior to July 21, 2014 is denied.
Entitlement to an initial rating of 20 percent, but no greater, for status post fracture right thumb with residual degenerative joint disease from July 21, 2014 is granted.


REMAND

At the July 2014 VA examination, the examiner stated that pain, limited motion, swelling, fatigue, weakness, and incoordination of the Veteran's right thumb and fingers prevent gainful employment which requires use of his right hand.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As the examiner's comment has raised the issue of TDIU, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disabilities.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation. The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner is also asked to address the functional limitations caused by the Veteran's service-connected disabilities.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A complete rationale must be provided for any opinion offered.
 
5. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).

 2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


